Citation Nr: 0432559	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-06 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for loss of energy, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness. 

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

5.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness. 

6.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness. 

7.  Entitlement to service connection for skin disability, to 
include as due to an undiagnosed illness. 

8.  Entitlement to service connection for gastrointestinal 
disability, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from November 1984 to 
November 1987, and from November 1990 to April 1991.  Service 
in Southwest Asia is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In connection with the instant appeal the veteran was 
afforded a hearing at the RO before the undersigned in 
September 2004.  Unfortunately, one of the cassette tapes 
recording her testimony was of such poor quality as to render 
a significant portion of her testimony unintelligible.  In 
consequence, the Board in November 2004 offered the veteran 
the opportunity to attend another Board hearing.  Later in 
November 2004 she requested a videoconference hearing before 
a member of the Board.

In light of the veteran's request for a videoconference 
hearing, the Board will remand the case.

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for 
a videoconference Board hearing at 
the RO.

After the veteran is given an opportunity to appear, the case 
should be returned to the Board for further appellate action.  
No action is required of the veteran until she is notified by 
the RO. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


